Citation Nr: 0803085	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for aortic stenosis status post aortic valve 
replacement, loss of vision, left ear hearing loss, and 
impotence, claimed as a consequence of aortobifemoral bypass 
surgery at a VA medical facility on March 27, 1997.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
compensation under 38 U.S.C.A. § 1151 for aortic stenosis 
status post aortic valve replacement, loss of vision, left 
ear hearing loss, and impotence, as a consequence of 
aortobifemoral bypass surgery at a VA medical facility on 
March 27, 1997.  The veteran testified before the Board in 
February 2005.  The Board remanded the claim for further 
development in September 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran underwent a VA optometry examination and vascular 
examination in December 2006.  The examiners noted that 
sensorineural hearing loss was one of the veteran's active 
medical problems.  They went on to comment on whether the 
veteran had aortic stenosis status post aortic valve 
replacement, loss of vision, and impotence due to the March 
1997 surgical treatment and whether these additional 
disabilities were due to carelessness, negligence, lack of 
proper skill, error in judgment, or a similar instance of 
fault on the part of the VA in furnishing surgical treatment, 
or whether they were due to an event not reasonably 
foreseeable.  As the examiners, however, did not comment as 
to the etiology of the veteran's current sensorineural 
hearing loss, it is unclear to the Board whether the 
veteran's left ear hearing loss was due to the March 1997 
surgical treatment.  Additionally, the examiner did not 
address whether the veteran's current hearing loss was in any 
part related to any instances of fault on the part of the VA 
medical facility, or as to an event not reasonably 
foreseeable.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  While the veteran in this case has already been 
afforded a VA examination, the Board finds that there are 
additional questions that remain to be addressed and that a 
remand for an examination and opinion is therefore in order.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination for the purpose of determining 
whether he incurred any additional hearing 
loss disability from the March 1997 
aortobifemoral bypass surgery.  The 
examiner should additionally comment as to 
whether any additional hearing loss 
disability shown was due to carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of the VA in furnishing 
surgical treatment, or whether it was due 
to an event not reasonably foreseeable.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
Finally, the examiner should provide the 
rationale for the opinion provided.  

2.  Then, readjudicate the veteran's claim 
for compensation under the provisions of 
38 U.S.C.A. § 1151 for aortic stenosis 
status post aortic valve replacement, loss 
of vision, left ear hearing loss, and 
impotence, claimed as a consequence of 
aortobifemoral bypass surgery at a VA 
medical facility on March 27, 1997.  If 
any decision remains adverse to the 
appellant, issue a supplemental statement 
of the case.  Allow the appropriate period 
for response.  Then, return the case to 
the Board.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

